Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about November 3, 1994, which, after a nonjury trial, inter alia, declared that a certain insurance policy issued to defendant Upali (USA) Inc. was valid and applicable to the subject accident and to the action commenced *408by the personal representative of defendant Ratnam Estate against Upali (USA) Inc. and defendant Gates Learjet Corp., unanimously affirmed, with costs.
The verdict was not against the weight of the evidence since there is ample factual support for the trial court’s conclusion that plaintiffs failed to meet their burden of proving a lack of cooperation of the insured (see, Thrasher v United States Liab. Ins. Co., 19 NY2d 159, 168-169). The record reveals that the insurer failed to take timely steps to inspect the insured’s records and failed to attempt to interview its principal or take diligent steps to take his deposition.
We have considered plaintiff’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Williams, JJ.